DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/30/2022. Claims 1, 4-8, 11-17 and 19-20 are pending of which clams 1, 5, 6, 8 and 16 are amended.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-13,16  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Power US 2019/0103173, and further in view of Emanuel US 2017/0103163.
Regarding claim 1, Power teaches one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method comprising: identifying a triggering event, to initiate creation of an item associated with at least one script(user request triggers retrieval of heath record data generate a health document/s, such aggregating/document generating is performed by executing scripts, ¶s 6, 349) 
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”¶6]
["In examples utilizing a network server, the network server can run any of a variety of server or mid-tier applications, including HTTP servers, FTP servers, CGI servers, data servers, Java servers, and business application servers. The server(s) may also be capable of executing programs or scripts in response to requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python or TCL, as well as combinations thereof. The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM®..", ¶349]

wherein the at least one script includes instructions indicating data to include in the item(script scrapes, i.e. obtains data from at least one data source, ¶66), 
[ "The user devices 104 may include a health application 212 and a term base 214. Generally, the user devices 104 may be associated with and operated by different users (e.g., patients of the medical providers 202). Functionally, the health application 212 may enable the user devices 104 to communicate with the provider subscription system 112 (e.g., to search for the medical providers 202, obtain configuration information about the medical providers 202, and perform other techniques), communicate with the EHR systems 114 of the medical providers 202 (e.g., to download data packages including electronic health records and/or updates to electronic health records and to perform other such techniques), communicate with the terminology management system 130 (e.g., to upload certain medical terms for refinement), and communicate with the updater service 204 (e.g., to receive updates to the term base 214, indexing rules, and other such information relating to indexing medical terms).", ¶66]
and wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]
 querying data in a first FHIR-enabled source system for the data indicated in the at least one script to be included in the item(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data such data may be in raw FHIR format and parsed to generate the requested record , ¶s 242 245, 303 312, 325)
[“Generally, the indexing engine 4202 may be configured to implement a process of transforming raw medical terms into quantifiable values (e.g., medical term expressions including expression primitives) that are well suited for storage in a database. These quantifiable values may be queried and/or otherwise manipulated in a manner that produces unique benefits for the users of this technology. The output from the indexing engine 4202 after indexing a raw medical term may include a term index for the medical term and an accompanying data structure that describes in detail each medical category, medical data item, synonyms, etc. that were identified in the raw medical term. The term index is a fingerprint of the medical term referred to as a term expression. The term expression is made up of multiple expression primitives that each map to a medical data item or synonym of a medical data item in the term base. In this manner, the term index represents the raw medical term.”, ¶242]

[“ As illustrated in FIG. 43, the process 4300 may begin at 4304 by using the parsing component 4204. This may be performed by the indexing engine 4202. The parsing component 4204 may be configured to extract and parse raw, original medical terms from health record data (e.g., a FHIR data package including an electronic health record). For example, the parsing component 4204 may parse a raw medical term 4306. This parsing subdivides the medical term 4360 into a plurality of individual words, referred to as medical data sections 4308 or more simply sections.”, ¶245]

[" At 4806, the process 4800 may include storing the health record using a first data model. The first data model may be a model configured to store the health record more or less in its raw form. For example, the data package may be downloading using the FHIR standard in XML, JSON, Turtle, or any other suitable format. The first data model may correspond to the FHIR standard data model that relies on four categories of data types: simple/primitive types (e.g., single elements with a primitive value), general purpose complex types (e.g., reusable clusters of elements), complex data types for metadata, and special purpose data types (e.g., reference, narrative, extension, meta, and dosage).", ¶303]

["The process 5000 may begin at 5002 by receiving a search query to search a health record. The health record may be associated with a user account. The search query may include at least one search term. In some examples, at least part of the health record may be stored on a user device (e.g., the user device 104). In some examples, the health record may include a plurality of medical sub-records sourced from one or more gateways of one or more electronic health record systems.", ¶312]

["At 5112, the process 5100 may include responsive to a request, providing information represented by at least one of the one or more sub-nodes for presentation at the user device. In some examples, the request may be at least one of a search request or a filter request. The search request may request searching of the health record. The filter request may request filtering of a portion of the health record.", ¶325]

Power teaches parsing health records and storing health records in a database and then indexing/ filtering of data health records to downloaded to a user in a desired format CDA. While it may be argued that Power implies translation from FHIR to CDA Powers does not explicitly state such a translation. Thus Powers does not teach wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a Consolidated Document Architecture (CDA) resource;
and creating the item by executing the at least one script, wherein the at least one script applies the at least one mapping to the data queried in the first FHIR- enabled source system and compiles the data indicated by the instructions of the script from the data queried to create the item, wherein the item is created in a CDA format.
Emanuel in the same field of endeavor teaches a system for health record data exchange. Emanuel teaches wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a Consolidated Document Architecture (CDA) resource(health records by use of translation maps/templates  are converted from FHIR to CDA  or from CDA to FHIR(or back and forth for  any other HL7 etc health record formats) thus allowing for data to be received in  any format the requesting client, ¶31,39 )
["In another exemplary embodiment, another advantage of storing data in HIEs based on the Referent Index is that a provider using one EHR system can request information to be sent in its native information exchange format (e.g., as C-CDA document or FHIR resource) from the HIE where the data area based on aggregate information that originated from other EHR systems sending C-CDA documents, HL7 Version 2 messages, or NCPDP SCRIPT transactions. FIG. 5 illustrates how an EHR may request summary of information from an HIE that aggregates information received using a variety of information exchange formats that are mapped to a consistent Referent Index in a consistent HIE Database that follow the canonical structure of the data (i.e., Referent Index).",¶31]

["These components also enable the C-CDA Clinical Statement Template (e.g., Allergy/Intolerance Observation, Laboratory Result, Medication, etc.) definitions to be translated into equivalent Fast Healthcare Interoperability Resources (FHIR) Resource/Profile definitions ensuring backward compatibility from FHIR Resources to C-CDA templates. This allows EHR systems to exchange information in both formats.", ¶39]

and creating the item by executing the at least one script, wherein the at least one script applies the at least one mapping to the data queried in the first FHIR- enabled source system and compiles the data indicated by the instructions of the script from the data queried to create the item, wherein the item is created in a CDA format(data translated from index form then into a request output formats such as CDA compatible with format of requesting client, health record then sent to client, ¶s62, 77).
["In an exemplary embodiment, the system operates to create reusable translation maps from the RI content 312. Each translation map comprises the document structure, retained information meaning, and standard format to transform the specific input EHR record to another standard or customized record format. In a non-limiting example, an EHR record may be input in a standard record format such as HL7, and, after ingestion 308, transformation into RI content 310 and creation of a translation mapping 312, the input EHR record may be transformed and an output record may be generated in the C-CDA R1 standard record format 314, an FHIR standard record format 316, an HL7 V2 record format 318, or any other standard or customized record format for which the system can create a translation mapping."¶62]
[“In an exemplary embodiment, all operations on the input records that were performed by the IEX translation engine to transform the input records from the input data format to the destination record format are logged within a log database maintained and managed by the ELXR system 622. The ELXR system then transmits the output records in the destination record format to the destination client. The ELXR system waits for an acknowledge (ACK) or a non-acknowledge (NACK) signal from the destination client to determine if the destination records have been received in the expected format by the destination client 624. An ACK signal indicates a successful transformation activity and an acceptance by the destination client. A NACK signal indicates that there are issues that must be addressed such that the transmitted records may be accepted by the destination client.”, ¶77]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with the use of translation maps/templates of Emanuel. The reason for this modification would be to allow health records to be received(i.e. downloaded) in a format compatible with  the requesting client.
	
Regarding claim  8, Power teaches one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method comprising: identifying a triggering event, wherein the triggering event initiates creation of an item associated with at least one script(scripts use to retrieve health record data, ¶66), wherein the at least one script includes instructions indicating data to include in the item script(user request triggers retrieval of heath record data generate a health document/s, such aggregating/document generating is performed by executing scripts, ¶s 6, 349) 
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”¶6]

 [ "The user devices 104 may include a health application 212 and a term base 214. Generally, the user devices 104 may be associated with and operated by different users (e.g., patients of the medical providers 202). Functionally, the health application 212 may enable the user devices 104 to communicate with the provider subscription system 112 (e.g., to search for the medical providers 202, obtain configuration information about the medical providers 202, and perform other techniques), communicate with the EHR systems 114 of the medical providers 202 (e.g., to download data packages including electronic health records and/or updates to electronic health records and to perform other such techniques), communicate with the terminology management system 130 (e.g., to upload certain medical terms for refinement), and communicate with the updater service 204 (e.g., to receive updates to the term base 214, indexing rules, and other such information relating to indexing medical terms).", ¶66]

["In examples utilizing a network server, the network server can run any of a variety of server or mid-tier applications, including HTTP servers, FTP servers, CGI servers, data servers, Java servers, and business application servers. The server(s) may also be capable of executing programs or scripts in response to requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python or TCL, as well as combinations thereof. The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM®..", ¶349]
 
and wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to.
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]

querying data in a first FHIR-enabled source system for the data indicated in the at least one script to be included in the item(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data such data may be in raw FHIR format and parsed to generate the requested record , ¶s 242 245, 303 312, 325)
[“Generally, the indexing engine 4202 may be configured to implement a process of transforming raw medical terms into quantifiable values (e.g., medical term expressions including expression primitives) that are well suited for storage in a database. These quantifiable values may be queried and/or otherwise manipulated in a manner that produces unique benefits for the users of this technology. The output from the indexing engine 4202 after indexing a raw medical term may include a term index for the medical term and an accompanying data structure that describes in detail each medical category, medical data item, synonyms, etc. that were identified in the raw medical term. The term index is a fingerprint of the medical term referred to as a term expression. The term expression is made up of multiple expression primitives that each map to a medical data item or synonym of a medical data item in the term base. In this manner, the term index represents the raw medical term.”, ¶242]

[“ As illustrated in FIG. 43, the process 4300 may begin at 4304 by using the parsing component 4204. This may be performed by the indexing engine 4202. The parsing component 4204 may be configured to extract and parse raw, original medical terms from health record data (e.g., a FHIR data package including an electronic health record). For example, the parsing component 4204 may parse a raw medical term 4306. This parsing subdivides the medical term 4360 into a plurality of individual words, referred to as medical data sections 4308 or more simply sections.”, ¶245]

[" At 4806, the process 4800 may include storing the health record using a first data model. The first data model may be a model configured to store the health record more or less in its raw form. For example, the data package may be downloading using the FHIR standard in XML, JSON, Turtle, or any other suitable format. The first data model may correspond to the FHIR standard data model that relies on four categories of data types: simple/primitive types (e.g., single elements with a primitive value), general purpose complex types (e.g., reusable clusters of elements), complex data types for metadata, and special purpose data types (e.g., reference, narrative, extension, meta, and dosage).", ¶303]

["The process 5000 may begin at 5002 by receiving a search query to search a health record. The health record may be associated with a user account. The search query may include at least one search term. In some examples, at least part of the health record may be stored on a user device (e.g., the user device 104). In some examples, the health record may include a plurality of medical sub-records sourced from one or more gateways of one or more electronic health record systems.", ¶312]

["At 5112, the process 5100 may include responsive to a request, providing information represented by at least one of the one or more sub-nodes for presentation at the user device. In some examples, the request may be at least one of a search request or a filter request. The search request may request searching of the health record. The filter request may request filtering of a portion of the health record.", ¶325]

designating a first destination for the item, wherein the first destination is disparate from the first source system(user requesting health records is remote from the health record system server from which records are retrieved, ¶6)
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.", ¶6]

 and communicating the item to the first destination utilizing a messaging protocol(tcp and other protocol used to send records to requesting user).

["Most examples utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as TCP/IP, OSI, FTP, UPnP, NFS, CIFS, and AppleTalk. The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network, and any combination thereof.", ¶348]

Power teaches parsing health records and storing health records in a database and then indexing/ filtering of data health records to downloaded to a user in a desired format CDA. While it may be argued that Power implies translation from FHIR to CDA Powers does not explicitly state such a translation. Thus Powers does not teach wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a Consolidated Document Architecture (CDA) resource;
and creating the item by executing the at least one script, wherein the at least one script applies the at least one mapping to the data queried in the first FHIR- enabled source system and compiles the data indicated by the instructions of the script from the data queried to create the item, wherein the item is created in a CDA format.
Emanuel in the same field of endeavor teaches a system for health record data exchange. Emanuel teaches wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a Consolidated Document Architecture (CDA) resource(health records by use of translation maps/templates  are converted from FHIR to CDA  or from CDA to FHIR(or back and forth for  any other HL7 etc health record formats) thus allowing for data to be received in  any format the requesting client, ¶31,39 )
["In another exemplary embodiment, another advantage of storing data in HIEs based on the Referent Index is that a provider using one EHR system can request information to be sent in its native information exchange format (e.g., as C-CDA document or FHIR resource) from the HIE where the data area based on aggregate information that originated from other EHR systems sending C-CDA documents, HL7 Version 2 messages, or NCPDP SCRIPT transactions. FIG. 5 illustrates how an EHR may request summary of information from an HIE that aggregates information received using a variety of information exchange formats that are mapped to a consistent Referent Index in a consistent HIE Database that follow the canonical structure of the data (i.e., Referent Index).",¶31]

["These components also enable the C-CDA Clinical Statement Template (e.g., Allergy/Intolerance Observation, Laboratory Result, Medication, etc.) definitions to be translated into equivalent Fast Healthcare Interoperability Resources (FHIR) Resource/Profile definitions ensuring backward compatibility from FHIR Resources to C-CDA templates. This allows EHR systems to exchange information in both formats.", ¶39]

and creating the item by executing the at least one script, wherein the at least one script applies the at least one mapping to the data queried in the first FHIR- enabled source system and compiles the data indicated by the instructions of the script from the data queried to create the item, wherein the item is created in a CDA format(data translated from index form then into a request output formats such as CDA compatible with format of requesting client, health record then sent to client, ¶s62, 77).
["In an exemplary embodiment, the system operates to create reusable translation maps from the RI content 312. Each translation map comprises the document structure, retained information meaning, and standard format to transform the specific input EHR record to another standard or customized record format. In a non-limiting example, an EHR record may be input in a standard record format such as HL7, and, after ingestion 308, transformation into RI content 310 and creation of a translation mapping 312, the input EHR record may be transformed and an output record may be generated in the C-CDA R1 standard record format 314, an FHIR standard record format 316, an HL7 V2 record format 318, or any other standard or customized record format for which the system can create a translation mapping."¶62]
[“In an exemplary embodiment, all operations on the input records that were performed by the IEX translation engine to transform the input records from the input data format to the destination record format are logged within a log database maintained and managed by the ELXR system 622. The ELXR system then transmits the output records in the destination record format to the destination client. The ELXR system waits for an acknowledge (ACK) or a non-acknowledge (NACK) signal from the destination client to determine if the destination records have been received in the expected format by the destination client 624. An ACK signal indicates a successful transformation activity and an acceptance by the destination client. A NACK signal indicates that there are issues that must be addressed such that the transmitted records may be accepted by the destination client.”, ¶77]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with the use of translation maps/templates of Emanuel. The reason for this modification would be to allow health records to be received(i.e. downloaded) in a format compatible with  the requesting client.
Regarding claim 16, Power teaches a system for clinical interoperability of disparate systems, the system comprising: one or more processors configured to: identify a triggering event, wherein the triggering event initiates creation of an item associated with at least one script, wherein the at least one script includes instructions indicating data to include in the item(user request triggers retrieval of heath record data generate a health document/s, such aggregating/document generating is performed by executing scripts, ¶s 6, 349) 
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”¶6]
["In examples utilizing a network server, the network server can run any of a variety of server or mid-tier applications, including HTTP servers, FTP servers, CGI servers, data servers, Java servers, and business application servers. The server(s) may also be capable of executing programs or scripts in response to requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python or TCL, as well as combinations thereof. The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM®..", ¶349]

and wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a resource of at least one standard; 
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]

query data in a first FHIR-enabled source system for the data indicated in the at least one script to be included in the item; create the item utilizing the at least one mapping of the FHIR resource to the resource of the at least one standard(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data such data may be in raw FHIR format and parsed to generate the requested record , ¶s 242 245, 303 312, 325)
[“Generally, the indexing engine 4202 may be configured to implement a process of transforming raw medical terms into quantifiable values (e.g., medical term expressions including expression primitives) that are well suited for storage in a database. These quantifiable values may be queried and/or otherwise manipulated in a manner that produces unique benefits for the users of this technology. The output from the indexing engine 4202 after indexing a raw medical term may include a term index for the medical term and an accompanying data structure that describes in detail each medical category, medical data item, synonyms, etc. that were identified in the raw medical term. The term index is a fingerprint of the medical term referred to as a term expression. The term expression is made up of multiple expression primitives that each map to a medical data item or synonym of a medical data item in the term base. In this manner, the term index represents the raw medical term.”, ¶242]

[“ As illustrated in FIG. 43, the process 4300 may begin at 4304 by using the parsing component 4204. This may be performed by the indexing engine 4202. The parsing component 4204 may be configured to extract and parse raw, original medical terms from health record data (e.g., a FHIR data package including an electronic health record). For example, the parsing component 4204 may parse a raw medical term 4306. This parsing subdivides the medical term 4360 into a plurality of individual words, referred to as medical data sections 4308 or more simply sections.”, ¶245]

[" At 4806, the process 4800 may include storing the health record using a first data model. The first data model may be a model configured to store the health record more or less in its raw form. For example, the data package may be downloading using the FHIR standard in XML, JSON, Turtle, or any other suitable format. The first data model may correspond to the FHIR standard data model that relies on four categories of data types: simple/primitive types (e.g., single elements with a primitive value), general purpose complex types (e.g., reusable clusters of elements), complex data types for metadata, and special purpose data types (e.g., reference, narrative, extension, meta, and dosage).", ¶303]

["The process 5000 may begin at 5002 by receiving a search query to search a health record. The health record may be associated with a user account. The search query may include at least one search term. In some examples, at least part of the health record may be stored on a user device (e.g., the user device 104). In some examples, the health record may include a plurality of medical sub-records sourced from one or more gateways of one or more electronic health record systems.", ¶312]

["At 5112, the process 5100 may include responsive to a request, providing information represented by at least one of the one or more sub-nodes for presentation at the user device. In some examples, the request may be at least one of a search request or a filter request. The search request may request searching of the health record. The filter request may request filtering of a portion of the health record.", ¶325]

designate a first destination for the item, wherein the first destination is disparate from the first source system user requesting health records is remote from the health record system server from which records are retrieved, ¶6)
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.", ¶6]

and communicate the item to the first destination utilizing a messaging protocol(tcp and other protocol used to send records to requesting user).
["Most examples utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as TCP/IP, OSI, FTP, UPnP, NFS, CIFS, and AppleTalk. The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network, and any combination thereof.", ¶348]

Power teaches parsing health records and storing health records in a database and then indexing/ filtering of data health records to downloaded to a user in a desired format CDA. While it may be argued that Power implies translation from FHIR to CDA Powers does not explicitly state such a translation. Thus Powers does not teach wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a Consolidated Document Architecture (CDA) resource;
and creating the item by executing the at least one script, wherein the at least one script applies the at least one mapping to the data queried in the first FHIR- enabled source system and compiles the data indicated by the instructions of the script from the data queried to create the item, wherein the item is created in a CDA format.
Emanuel in the same field of endeavor teaches a system for health record data exchange. Emanuel teaches wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a Consolidated Document Architecture (CDA) resource(health records by use of translation maps/templates  are converted from FHIR to CDA  or from CDA to FHIR(or back and forth for  any other HL7 etc health record formats) thus allowing for data to be received in  any format the requesting client, ¶31,39 )
["In another exemplary embodiment, another advantage of storing data in HIEs based on the Referent Index is that a provider using one EHR system can request information to be sent in its native information exchange format (e.g., as C-CDA document or FHIR resource) from the HIE where the data area based on aggregate information that originated from other EHR systems sending C-CDA documents, HL7 Version 2 messages, or NCPDP SCRIPT transactions. FIG. 5 illustrates how an EHR may request summary of information from an HIE that aggregates information received using a variety of information exchange formats that are mapped to a consistent Referent Index in a consistent HIE Database that follow the canonical structure of the data (i.e., Referent Index).",¶31]

["These components also enable the C-CDA Clinical Statement Template (e.g., Allergy/Intolerance Observation, Laboratory Result, Medication, etc.) definitions to be translated into equivalent Fast Healthcare Interoperability Resources (FHIR) Resource/Profile definitions ensuring backward compatibility from FHIR Resources to C-CDA templates. This allows EHR systems to exchange information in both formats.", ¶39]

and creating the item by executing the at least one script, wherein the at least one script applies the at least one mapping to the data queried in the first FHIR- enabled source system and compiles the data indicated by the instructions of the script from the data queried to create the item, wherein the item is created in a CDA format(data translated from index form then into a request output formats such as CDA compatible with format of requesting client, health record then sent to client, ¶s62, 77).
["In an exemplary embodiment, the system operates to create reusable translation maps from the RI content 312. Each translation map comprises the document structure, retained information meaning, and standard format to transform the specific input EHR record to another standard or customized record format. In a non-limiting example, an EHR record may be input in a standard record format such as HL7, and, after ingestion 308, transformation into RI content 310 and creation of a translation mapping 312, the input EHR record may be transformed and an output record may be generated in the C-CDA R1 standard record format 314, an FHIR standard record format 316, an HL7 V2 record format 318, or any other standard or customized record format for which the system can create a translation mapping."¶62]
[“In an exemplary embodiment, all operations on the input records that were performed by the IEX translation engine to transform the input records from the input data format to the destination record format are logged within a log database maintained and managed by the ELXR system 622. The ELXR system then transmits the output records in the destination record format to the destination client. The ELXR system waits for an acknowledge (ACK) or a non-acknowledge (NACK) signal from the destination client to determine if the destination records have been received in the expected format by the destination client 624. An ACK signal indicates a successful transformation activity and an acceptance by the destination client. A NACK signal indicates that there are issues that must be addressed such that the transmitted records may be accepted by the destination client.”, ¶77]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with the use of translation maps/templates of Emanuel. The reason for this modification would be to allow health records to be received(i.e. downloaded) in a format compatible with  the requesting client.
Regarding claims 4,11 and 19, Power teaches wherein the triggering event is an on-demand user- initiated request.
[" The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.", ¶6]

Regarding claims 5, and 12, Power teaches wherein the first source system is queried using a FHIR Application Programming Interface (API) call.
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]

Regarding claims 6, and 13, Power teaches wherein the first source system is a first electronic health record system.
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system.", ¶6]

Claims 7, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Power/Emanuel as applied to claims 1 8 and 16 above, and further in view of Tochilnik US 2017/0287093.
Regarding claims 7 and 14, Power/Emanuel teaches scripting to retrieve records but does not teach wherein the at least one script is a user-defined script. Tochilnik in the same field of endeavor teaches a system for medial data transformation and routing. Tochilnik teaches wherein the at least one script is a user-defined scrip(user programmable scripts, ¶88)
["In the GUI 900 of FIG. 9, the run script operation 1730 is selected and comprises the “anonymizer” script 1000 shown in FIG. 10. The “anonymizer” script 1000 is shown as part of a User Library 1010 of a Script Editor GUI 1020. The script editor enables a user to write script in a scripting language such as LUA to provide for user-programmable transformations of the radiological data. Also available to the user are vendor-provided scripts 1030 as shown in FIG. 11.", ¶88]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power/Emanuel with user programmable scripts. The reason for this modification would be to allow for a user to control what data is retrieved and transformed to generate a medical document
	
Regarding claim 15, Power/Emanuel teaches scripting to retrieve records but does not teach wherein the at least one script is a template script. Tochilnik in the same field of endeavor teaches a system for medial data transformation and routing. Tochilnik teaches wherein the at least one script is a template script(user customizes a script, i.e the user takes template and modified as needed , ¶88)
["In the GUI 900 of FIG. 9, the run script operation 1730 is selected and comprises the “anonymizer” script 1000 shown in FIG. 10. The “anonymizer” script 1000 is shown as part of a User Library 1010 of a Script Editor GUI 1020. The script editor enables a user to write script in a scripting language such as LUA to provide for user-programmable transformations of the radiological data. Also available to the user are vendor-provided scripts 1030 as shown in FIG. 11.", ¶88]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power/Emanuel with user programmable scripts. The reason for this modification would be to allow for a user to control what data is retrieved and transformed to generate a medical document
Regarding claim 17, Power/Emanuel teaches scripting to retrieve records but does not teach wherein the at least one script is one of a user- defined script and a template script. Tochilnik in the same field of endeavor teaches a system for medial data transformation and routing. Tochilnik teaches wherein the at least one script is one of a user- defined script and a template script(user customizes a script, i.e the user takes template and modified as needed , ¶88)
["In the GUI 900 of FIG. 9, the run script operation 1730 is selected and comprises the “anonymizer” script 1000 shown in FIG. 10. The “anonymizer” script 1000 is shown as part of a User Library 1010 of a Script Editor GUI 1020. The script editor enables a user to write script in a scripting language such as LUA to provide for user-programmable transformations of the radiological data. Also available to the user are vendor-provided scripts 1030 as shown in FIG. 11.", ¶88]

 It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power/Emanuel with user programmable scripts. The reason for this modification would be to allow for a user to control what data is retrieved and transformed to generate a medical document

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Power/Emanuel as applied to claim 16 above, and further in view of Raduchel US 2017/0161439.
Regarding claim 20 Power/Emanuel teaches request and retrieval by a user their health records but does not teach wherein the first source system is a first electronic health record system and the first destination is a second electronic health record system disparate from the first electronic health record system. Raduchel in the same field of endeavor teaches a system for health records access management. Raduchel teaches wherein the first source system is a first electronic health record system and the first destination is a second electronic health record system disparate from the first electronic health record system.
[" In other exemplary embodiments, the analysis performed on electronic medical records and any resulting data as described above can be shared with a number of other entities. In one instance, the data is shared with a caregiver. In another instance, the data is shared with a family member. In another instance, the data is shared with a health care provider or pharmacy, or school system. In these exemplary instances, the previously described process of sharing such data by authenticating the recipients and providing authentication information for the data being shared may be utilized. Some of this data may be shared anonymously. Some data may also be shared with identifying information as specified by the user.", ¶147]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power/Emanuel with sharing of medical records with other health care provider/ pharmacies etc as taught by Raduchel. The reason for this modification would be to sharing medical records of a patient so that proper/coordinated medical care can be provided.

Applicant Remarks
Applicant’s arguments with respect to claims 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456